Matter of Cassandro (2014 NY Slip Op 08838)





Matter of Cassandro


2014 NY Slip Op 08838


Decided on December 17, 2014


Appellate Division, Second Department


Per Curiam.


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 17, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
PETER B. SKELOS
CHERYL E. CHAMBERS, JJ.


2014-06184

[*1]In the Matter of Robert John Cassandro, an attorney and counselor-at-law. Grievance Committee for the Tenth Judicial District, petitioner; Robert John Cassandro, respondent. (Attorney Registration No. 2304566)

Motion by the Grievance Committee for the Tenth Judicial District to strike the respondent's name from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90(4)(b), based upon his conviction of a felony. The respondent was admitted to the Bar at a term of the Supreme Court in the Appellate Division, Second Judicial Department, on February 7, 1990.

Mitchell T. Borkowsky, Hauppauge, N.Y. (Michael Fuchs of counsel), for petitioner.
Peter J. Tomao, Garden City, N.Y., for respondent.


PER CURIAM.


OPINION & ORDER
On May 13, 2014, after a jury trial before the Honorable Gregory Carro, in the Supreme Court, New York County, the respondent was found guilty of scheme to defraud in the first degree, a class E felony, in violation of Penal Law § 190.65. On July 29, 2014, the respondent was sentenced to an indeterminate term of 1  to 4 years of imprisonment, and directed to pay restitution.
The Grievance Committee for the Tenth Judicial District now moves to strike the respondent's name from the roll of attorneys and counselors-at-law pursuant to Judiciary Law § 90(4)(b) based upon his felony conviction. In response, the respondent has stated that he does not oppose the motion.
By virtue of his felony conviction, the respondent ceased to be an attorney and counselor-at-law pursuant to Judiciary Law § 90(4)(a), and was automatically disbarred on May 13, 2014. Accordingly, the Grievance Committee's motion to strike the respondent's name from the roll of attorneys and counselors-at-law is granted to reflect the respondent's automatic disbarment as of May 13, 2014.
ENG, P.J., MASTRO, RIVERA, SKELOS and CHAMBERS, JJ., concur.
ORDERED that pursuant to Judiciary Law § 90(4)(a), the respondent, Robert John Cassandro, is disbarred, effective May 13, 2014, and his name is stricken from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90(4)(b); and it is further,
ORDERED that the respondent, Robert John Cassandro, shall comply with this Court's rules governing the conduct of disbarred, suspended, and resigned attorneys (see  22 NYCRR [*2]691.10); and it is further,
ORDERED that pursuant to Judiciary Law § 90, the respondent, Robert John Cassandro, is commanded to desist and refrain from (l) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and its is further,
ORDERED that if the respondent, Robert John Cassandro, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10(f).
ENTER:
Aprilanne Agostino
Clerk of the Court